Citation Nr: 1429234	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-17 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection under the provisions of 38 U.S.C.A. § 1151 for residuals of two craniotomies for a left cerebellar meningioma, including headaches and impaired balance. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1998. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In October 2011, the Board remanded the claim for additional development.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran does not have additional disability due to residuals of two craniotomies for a left cerebellar meningioma including headaches and impaired balance, resulting from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, nor was such disability proximately caused by an event not reasonably foreseeable. 


CONCLUSION OF LAW

Compensation for an additional disability due to residuals of two craniotomies for a left cerebellar meningioma including headaches and impaired balance, as a result of VA treatment, under 38 U.S.C.A. § 1151, is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Sup. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compensation under 38 U.S.C.A. § 1151

The Veteran contends that she incurred additional and permanent disability due to residuals of two craniotomies for a left cerebellar meningioma including headaches and impaired balance, due to VA treatment provided to her.  She argues that she should have been diagnosed more quickly, during VA treatment provided for sinus symptoms and, in part, that her symptoms were incorrectly attributed to hypertension. 

The Veteran has never contended that this disability is directly related to service and the best evidence of records would not support such a finding. 

As an initial matter, the Board notes that subsequent to the most recent supplemental statement of the case, dated in September 2012, a considerable amount of private medical evidence has been received.  Most of this evidence is duplicative.  However, and in any event, a prospective waiver of RO review is of record.  See 38 C.F.R. § 20.1304(c) (2013).  Accordingly, a remand is not warranted.  

Under applicable law, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.358(a) (2013).  To be awarded compensation under section 1151, a veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,262 (1998).

Regarding the first prong of the analysis, to determine whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1).  Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  

To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361(d)(1).  Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).

In order for additional disability to be compensable, it must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  The additional disability must have been the result of injury flowing directly from the actual provision of care, treatment, or examination furnished by VA.  Loving, 19 Vet. App. at 101.  The mere fact that a claimant is harmed by an event that occurs coincidentally with VA care, treatment, or an examination is not sufficient to establish causation.  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009).  The relevant issue is whether VA's direct actions caused harm.  Id. at 289.

VA progress notes, dated between 1998 and February 2006, show the following: Overall, the Veteran received a number of treatments for a variety of symptoms, to include respiratory, gastrointestinal, heart, and sinus symptoms.  In August 1998, the Veteran was noted to be smoking one pack of cigarettes per day, and she was repeatedly noted to be a smoker until at least August 2004.  She was repeatedly advised to stop smoking.  

Beginning in 1999, she was provided with Albuterol for asthma, and there were some findings of bronchitis.  

In April 2001, she was noted to have hypertension.  

In 2005, she received several treatments for sinusitis.  A February 2005 report shows that she complained of nasal congestion, with no other reported symptoms.  She was provided with Albuterol.  

A September 2005 report notes that she had an unremarkable neurological examination and that there was no evidence of neurological abnormality.   The report notes complaints of shortness of breath that were not "major," and that there was some postnasal drainage.  She was put on inhaled steroids.  

An October 2005 report shows treatment for asthma, and that the Veteran reported that she felt "very well."  Her inhaled steroids were noted to have resulted in significant improvement.  

In late November 2005, she sought treatment for a reported one-year history of intermittent sinus infections with dizziness that occurred about every two months, with a current one-week history of dizziness and headache.  A CT (computerized tomography) scan for the sinuses done that month, at the Beckley VAMC, was noted to show all sinuses congested except the frontal sinus.  The CT report contains an impression noting disseminated inflammatory changes with air fluid levels.  She reported a return of sinus pressure after her course of antibiotics had finished.  She denied a history of problems with blood pressure, however, her blood pressure was 141/95.  The assessments were chronic sinusitis and hypertension.  She was provided with a two-week course of antibiotics and antihistamines, and Afrin, and she was scheduled for follow-up in two weeks.  

In early December 2005, the Veteran reported a history of sinus infection that had started earlier in the year, with bi-monthly pressure in the back of her neck that would radiate up to the top of her head in the frontal area.  She also reported having some facial pain.  She stated that her last really bad episode was three to four weeks before, and that she felt fine as long as she took her antibiotics, but that her symptoms returned once she quit them.  She compared her dizziness to "stumbling."  She reported having some nausea, and one episode of vomiting.  She currently denied any nasal discharge or productive cough, and said that her medications "had done wonders for her asthma," and that she rarely had to use her rescue inhaler.  The impressions were acute sinusitis, resolving, and asthma/chronic bronchitis.  

On January 9, 2006, a neurological examination was normal.  There was an impression of chronic asthma, with a notation that she was "doing great."  The Veteran requested sinus surgery.  On January 13, 2006, she underwent a sphenoidotomy.  The postoperative diagnosis was sphenoiditis.  

On February 7, 2006, the Veteran sought treatment for headache and imbalance.  She reported a history of constant imbalance for the previous six to eight months, with increasing unsteadiness and the onset of occipital headache, and occasional blurry vision.  The impression was instability with walking.  A CT scan of the head notes a 4 x 5.5 centimeter (cm.) mass, and contains an impression of large left cerebellar mass.  The report notes that meningioma was the first differential consideration until proven otherwise.  

On February 8, 2006, the Veteran was admitted to the Charleston Area Medical Center (CAMC), where she underwent additional testing.  She was discharged that day, and readmitted on February 17, 2006, at which time she underwent a craniotomy.   CAMC reports state that there were no complications during the procedure, however, later reports state that there had been excessive bleeding and that "therefore we were only able to get a subtotal resection."  See February 2007 report from R.J.C., M.D.  The Veteran was discharged on February 22, 2006.  The discharge diagnosis was status post subtotal resection of a left posterior fossa brain tumor. 

Based at least in part on comparison of MRIs, it was determined that there had been significant rapid progression of the Veteran's meningioma as of October 2006, after which time there had been no further change.  The impression was stable with recurrent progressive meningioma.  See January 2007 report from Dr. R.J.C.

In January 2007, the Veteran underwent a second craniotomy.  The intra-operative diagnosis was recurrent meningioma.  

Thereafter, private medical reports from R.J.C., M.D., note that the Veteran had returned to work as of February 2007.  In May 2007, she had a grossly intact neurological examination, and some course beating nystagmus on leftward gaze.  There was a very subtle decrease in fine finger movements on the left.  In October 2007, she was noted to continue to improve, with coordination "somewhat off," primarily in the left leg.  She was noted to be back to work and doing well.  An April 2008 report notes that the Veteran had completed radiation therapy and that she had no significant complaints, and no new complaints.  Reports, dated in November 2008 and October 2009, note that she had no complaints and that she was carrying out her full ADLs (activities of daily living) including work.  

An April 2011 report notes that she had some discoordination on the left, but that she no longer used a cane, and that she had no significant headache, and no complaints consistent with expanding intracranial mass, dynamic or static neurological deficit.  She was noted to come into the office under her own power with a somewhat off-balance gait to the left.  Overall, these reports contain several notations of minor nystagmus on the left with lateral gaze, unremarkable neurological examinations, a gait that was somewhat wide-based "however she turned easily and did not fall," and several impressions noting that she was that she was stable clinically and radiographically.    

Reports from Radiation Therapy Consultants, dated between 2006 and 2008, note that the Veteran had quit smoking in February 2006.  They show that the Veteran underwent external beam radiation therapy, and as of that as of March 2008, there was no evidence of recurrence following her surgery in 2007.  

A VA examination report, dated in April 2007, shows that the examiner stated that the Veteran's claims file had been reviewed, however, it was noted that records of her craniotomies and follow-up treatment were not included.  The Veteran was noted to assert that she had an escalation in her symptoms, primarily headaches, in August and September of 2005 which should have been recognized as a distinct problem from her sinusitis and its associated headaches.  She stated that she also had impairment of her balance at that time.  The examiner summarized the Veteran's reported symptoms and treatment, and noted her current complaints of a wide-based gait, difficulty using stairs, some loss of motion in the neck to the left, and a partial loss of taste.  She also reported balance problems and vertigo.  She reported that she was not currently undergoing any relevant treatment or physical therapy.  

On examination, she had a wide-based gait (characterized as "a little wider based tha[n] the examiner feels is normal"), and there was numbness on the left side in the arm and leg, with loss of motion in the neck on left rotation.  There was mild balance impairment.  The examiner indicated that she had a "clumsy" left hand and a partial loss of taste that will likely resolve.  There were mild to moderate effects on some usual daily activities, to include moderate effects on exercise, sports, and recreation.  The examiner indicated that there was no delay in the diagnosis of the initial meningioma that affected the disability following the initial surgery.  The examiner noted that there were no current limitations or restrictions, and that she was working regularly, 8 to 10 hours per day.  

The examiner stated that there were symptoms that could have been neurological in nature as far back as March 2002 (i.e., dizziness and hypertension from time to time that were felt to be associated with hypertension), and a decrease in hearing following a cold in September 2002, with dizziness.  The examiner noted that her CT scan of her sinuses in November 2005 would not likely have recognized the Veteran's meningioma as the scout films that include the area in question are not a complete examination of that area.  

Importantly, in another part of the report, the examiner stated that the Veteran's tumor is not something that would have shown up on a CT scan of the sinuses, but that he did not have the films to review.  He said that if the CT scan of the sinuses done at the time (i.e., in November 2005, at the Beckley VAMC) was a protocol similar to the one done at the Huntington VAMC, then the tumor would not have been visible and thus could not have been missed.  

The examiner concluded that "[t]he symptoms and the diseases treated in the time span noted above seem to this examiner to be appropriate in the light of the recurrent sinusitis requiring treatment on a regular basis that at least temporarily improved her symptoms.  While there were occasional and sometimes relatively frequent symptoms that in hindsight could have been related to the tumor there were other diagnoses that could have shared similar symptoms with the meningioma for example the sinus disease on the left in the sphenoid and maxillary sinuses.  When the symptoms of the tumor truly became apparent she was referred quickly for evaluation and surgery.  The symptoms following the first surgery were expected and basically resolved.  The meningioma could have been present for days, weeks, months, or years prior to becoming symptomatic.  If it had been caught sooner (smaller) possibly surgery would have not been necessary as radiation might have been an alternative treatment but this is speculation on the part of the examiner.  In the opinion of the examiner there was not a significant delay in the diagnosis of the initial meningioma.  The surgery was necessary to remove the tumor.  The symptoms and physical problems following surgery were part of the expected complications of the initial surgery.  These had nearly resolved when the regrowth of the tumor was noted and a second surgery was needed.  Hopefully with close follow no further surgeries will be necessary.

In October 2011, the Board remanded the claim, in part, for another examination and opinion.

An opinion from a VA neurosurgeon, T.A.L., M.D., dated in November 2011, shows that Dr. T.A.L. concluded that the Veteran's course of treatment for chronic sinusitis was not the proximate cause in the delay in the diagnosis of the meningioma, and that the Veteran did not incur any additional disabilities except those reasonably foreseeable following two craniotomies, providing highly probative against this claim.  

Dr. T.A.L. explained that the logical diagnosis at the time was sinusitis as shown by CT scan and proper treatment was given.  There were no physical findings to indicate a meningioma at that time.  The November 2005 CT scan of the sinuses was reviewed by a board certified neurosurgeon and there were no findings to indicate a brain tumor and therefore, there was no negligence, carelessness, or lack of skill.  In an addendum, dated that same day, Dr. T.A.L. indicated that he had authored the aforementioned November 2011 opinion (which had another physician's name on it), and that he had personally reviewed the Veteran's 2005 CT scan.

A VA examination report, dated in January 2012, shows that it was written by Dr. T.A.L.  It shows that the Veteran was afforded an examination.  The report contains an impression of residual mild neurological defects secondary to post-fossa tumor, two surgeries, and radiation therapy.  Dr. T.A.L. stated that there is no additional disability due to delay in diagnosis.  Dr. T.A.L. explained that the Veteran has a very minimal deficit which was expected after two post-fossa craniotomies and radiation therapy.  He further explained that this type of tumor is very slow-growing and more likely than not, the delay in diagnosis did not change the size of the tumor significantly, providing more evidence against this claim.  

In an addendum, dated later that same day, another physician, Dr. W.E.W., stated that Dr. T.A.L. had reported to him that the Veteran was working full-time, that she had minimal symptoms, and that she was surprised that she had been called back for another examination.  Dr. W.E.W. stated that the Veteran was doing much better than most people who have had two posterior fossa craniotomies and radiation therapy.  

In an addendum, dated in August 2012, Dr. T.A.L. indicated that the Veteran's claims file had been reviewed.  He stated that the course of VA treatment for chronic sinusitis and the evaluation of the CT scan in November 2005 did not cause a delay in the diagnosis of the meningioma and were not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA.  He explained that meningiomas are very slow-growing, and that the time frame from the treatment for a sinus condition to the diagnosis of a meningioma would not have been a sufficient amount of time for the meningioma to grow significantly.  He stated that the November 2005 CT of the sinuses did not reveal the presence of any tumor.  He concluded, "This does not change my opinion and my opinion remains unchanged."  This provides only more evidence against this claim.    

The Board finds that the preponderance of the evidence is against a finding that the Veteran has an additional disability manifested by residuals of two craniotomies for a left cerebellar meningioma including headaches and impaired balance that was proximately caused by VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of any disability was an event which was not reasonably foreseeable.  

As an initial matter, the evidence indicates that the Veteran is working full-time, and that she had "minimal symptoms," and that she is doing much better than most people who have had two posterior fossa craniotomies and radiation therapy.  See January 2012 opinion of Dr. W.E.W.  

In this regard, there is no competent opinion in support of the claim.  The only competent opinions of record are the April 2007, November 2011, and January 2012 opinions (to include their associated addendums), and these opinions all weigh against the claim.  In particular, Dr. T.A.L.'s opinions are considered highly probative evidence against the claim, as Dr. T.A.L. indicated he had reviewed the Veteran's C-file, and his opinions are accompanied by sufficiently detailed rationales.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In summary, any increase in disability is not shown to have been the result of carelessness, negligence, lack of proper skill or error in judgment on the part of VA; nor does the evidence show that such disability was proximately caused by an event not reasonably foreseeable, and, thus, the statutory prerequisites for compensation under 38 U.S.C.A. § 1151 have not been met.  Accordingly, the preponderance of the evidence is against the appellant's claim, and compensation for residuals of two craniotomies for a left cerebellar meningioma including headaches and impaired balance, under 38 U.S.C.A. § 1151 is not warranted.  As such, the Board finds no reasonable basis upon which to predicate a grant of the benefits sought on appeal.

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether compensation for residuals of two craniotomies for a left cerebellar meningioma including headaches and impaired balance under 38 U.S.C.A. § 11151, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has claimed to have residuals of two craniotomies, for which she is due compensation under 38 U.S.C.A. § 1151.  However, this is not the type of condition, or medical issue, that is readily amenable to mere lay diagnosis or probative comment regarding the etiology of the claimed condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that compensation is warranted for additional disability due to residuals of two craniotomies under 38 U.S.C.A. § 1151.  The Board has determined that compensation under 38 U.S.C.A. § 1151 is not warranted.  The Veteran's medical records have been discussed.  Etiological opinions have been obtained that weigh against the claim.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that she has the claimed condition as a result of VA treatment.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

There is no indication that the Veteran is competent to diagnose the claimed condition, or to link any current diagnosis to VA care under 38 U.S.C.A. § 1151.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

II.  The Veterans Claims Assistance Act of 2000

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in July 2006, of the criteria for entitlement to compensation under 38 U.S.C.A. § 1151, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  Nothing more was required.  The matter was then readjudicated as recently as September 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  The Veteran has been afforded an examination, and medical opinions have been obtained. 

In October 2011, the Board remanded this claim.  The Board directed that an attempt be made to obtain all records of VA inpatient and outpatient medical care since April 2006.  This has been done.  The Board directed that the Veteran be requested to authorize the release of records of treatment for the meningioma from her private neurologist and any private hospital starting in October 2006 including records of surgery in January 2007 and post-surgical follow up.  In a duty-to-assist letter dated that same month, this was done.  Subsequently, these private treatment reports were obtained.  Finally, the Board directed that the Veteran be scheduled for a VA examination by a neurosurgeon, and that etiological opinions be provided.  This has been done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for residuals of two craniotomies for a left cerebellar meningioma including headaches and impaired balance, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


